Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 2,715,980 (Frick, of record).
In re claim 1, with reference to Figs. 3 and 5, Frick discloses: A delaminatable container, comprising: a container body having an outer shell (A) and an inner bag (B), the inner bag being configured to be shrunk with a decrease in contents (see fig. 2), and a valve member (23, 24, and 25) to regulate entrance and exit of air between an external space of the container body and an intermediate space between the outer shell and the inner bag, wherein the container body is provided with a storage portion to store contents (within bag B) and a mouth (13) to deliver the contents from the storage portion, the outer shell is provided with a fresh air inlet (22) communicating with the intermediate space and the external space in the storage portion, the valve member includes an axis inserted into the fresh air inlet, a lid (23) provided on a side of the intermediate space in the axis and having a cross-sectional area greater than that of the axis (see fig. 5 below), and a locking portion (25) provided on a side of the external space in the axis and preventing entrance of the valve member to the intermediate space, and the valve member is configured to be mounted to the container body by pressing the lid from outside the container body into the intermediate space.

[AltContent: textbox (Axis)][AltContent: rect]
    PNG
    media_image1.png
    168
    365
    media_image1.png
    Greyscale


In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the valve in the inlet, does not depend on its method of production, i.e. the process by which it becomes mounted to the inlet. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re claim 2, with reference to the Figs. noted above, Frick discloses the claimed invention including wherein the lid (23) has an end in a tapered shape (see perimeter edge of lid 23 in Fig. 5).
In re claim 3, with reference to the Figs. noted above, Frick discloses the claimed invention including wherein the valve member is mounted to the container body by inserting the lid into the intermediate space while the lid presses and expands the fresh air inlet.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the valve in the inlet, does not depend on its method of production, i.e. the process by which it becomes mounted to the inlet. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   Note that the valve of Frick is capable of being assembled in the claimed manner.
In re claim 4, with reference to the Figs. noted above, Frick discloses the claimed invention including wherein the locking portion has a groove (26) on a side facing the outer shell.
In re claim 5, with reference to the Figs. noted above, Frick discloses the claimed invention including wherein the locking portion has a projection (Vanes between grooves 26) which is capable of abutting on the outer shell (A) (see Fig. 5).
In re claim 7, with reference to the Figs. noted above, Frick discloses: A delaminatable container, comprising: a container body having an outer shell and an inner bag, the inner bag being configured to be shrunk with a decrease in contents, and a valve member to regulate entrance and exit of air between an external space of the container body and an intermediate space between the outer shell and the inner bag, wherein the container body is provided with a storage portion to store contents and a mouth to deliver the contents from the storage portion, the outer shell is provided with a fresh air inlet communicating with an intermediate space and an external space in the storage portion, the valve member includes an axis inserted into the fresh air inlet, a lid provided on a side of the intermediate space in the axis and having a cross-sectional area greater than that of the axis, and a locking portion provided on a side of the external space in the axis and preventing entrance of the valve member to the intermediate space (as in re claim 1 above), and the lid is pressed against the outer shell by a biasing force generated by the locking portion.  Note that under greater external pressure, since the locking portion maintains its shape it is biasing to its maintained shaped and not bending inwards, therefore, the force to close the valve from the opened position when pressure is equalized comes at least partially from the resilience of the locking portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frick as applied to claim 1 above, and further in view of US Patent No. 4,723,688 (Munoz of record).
In re claim 6, with reference to the Figs. noted above, Frick discloses the claimed invention except wherein the fresh air inlet is provided in an inclined surface.
However, with reference to Fig. 1, Munoz discloses a fresh air inlet (59) provided on an inclined surface of a container (11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have relocated the inlet of Frick to an inclined surface as taught by Munoz, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, paragraph 0034 applicant has not disclosed any criticality for the claimed limitations regarding the difference between locations on a horizontal flat surface versus an inclined surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733